         Case 1:19-cv-02142-RMB-BCM Document 22 Filed 03/13/19 Page 1 of 2




Howard Schiffman                                                                     Writer’s E-mail Address
202.729.7461                                                                      Howard.Schiffman@srz.com



                                                    March 13, 2019

   VIA ECF & HAND DELIVERY

   Hon. Richard M. Berman
   United States District Judge
   Daniel Patrick Moynihan
   United States Courthouse
   500 Pearl Street
   New York, New York 10007-1312


                   Re: Lek Securities Corporation, et al., v. Louis, et al.,
                       Case No. 1:19-cv-02142-RMB– Request To File Oversized Brief

   Dear Judge Berman:

                  We are counsel to Defendants Volant Holding, LLC d/b/a Volant Trading, Volant
   Trading, LLC, Volant Liquidity, LLC, and Volant Execution, LLC (collectively “Volant” or
   “Volant Defendants”) and write regarding Plaintiffs Lek Securities Corporation (“Lek”) and
   ROX Systems, Inc.’s (“ROX,” together with Lek, “Plaintiffs”) pending application for a
   temporary restraining order and preliminary injunction.

                  Plaintiffs’ brief in support of their application for a temporary restraining order
   and preliminary injunction was 45 pages (See Dkt. No. 7). In order for us to more adequately
   address the issues presented in Plaintiffs’ 45 page brief, we respectfully request that Your Honor
   allow Volant Defendants to file a brief in opposition to exceed no more than 35 pages.

                  We have conferred with counsel for Plaintiffs, and they consent to the requested
   page limit extension.

                                                    Respectfully Submitted,

                                                    /s/ Howard Schiffman
                                                    Howard Schiffman


   cc: All Counsel of Record (via ECF)
     Case 1:19-cv-02142-RMB-BCM Document 22 Filed 03/13/19 Page 2 of 2
Hon. Richard M. Berman
March 13, 2019
Page 2


                                     SO ORDERED:


                                     _________________________
                                     Honorable Richard M. Berman
                                     United States District Judge

                                     Dated: March __, 2019
